—Appeal from a judgment of the County Court of Montgomery County (Sise, J.), rendered March 18, 1996, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
Defendant pleaded guilty to the crime of criminal possession of a weapon in the third degree and was sentenced, in accordance with the plea agreement, as a second felony offender to a prison term of 31/a to 7 years. Defendant, claiming that he did not waive his right to appeal his sentence, contends that the sentence imposed was harsh and excessive given, inter alia, the strides he has made with his substance abuse problem. Contrary to defendant’s contention, we find that defendant’s knowing, voluntary and intelligent waiver of his right to appeal included his waiver to appeal the agreed-upon sentence (see, People v Moissett, 76 NY2d 909; People v Spanos, 224 AD2d 732, 733; People v Burk, 181 AD2d 74, lv denied 80 NY2d 927). In any event, were we to consider the merits of defendant’s assertion that his sentence was harsh and excessive, we would find that the record reveals no extraordinary circumstances or any abuse of discretion to warrant modification of the sentence imposed by County Court, especially in light of defendant’s extensive criminal history (see, People v Spanos, supra; People v Henry, 222 AD2d 932, 936, lv denied 88 NY2d 848).
*633Crew III, J. P., White, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.